DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 03/09/2021.  
Claim(s) 1, 5-11, 15-20 is/are pending in the application.
Claim(s) 2-4, 12-14 was/were previously canceled.
Independent claim(s) 1, 11, 20 was/were amended.

Allowable Subject Matter
Claim(s) 1, 5-11, 15-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim(s) 1, 5-11, 15-20 was/were carefully reviewed and a search with regards to independent claim(s) 1, 11, 20 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1, 5-11, 15-20 and specifically independent claim(s) 1, 11, 20, the prior art search was found to neither anticipate nor suggest a method/apparatus/medium for reconstructing a three-dimensional scene, comprising: acquiring a point cloud data frame set for the three-dimensional determining a subset corresponding to a part of the three-dimensional scene from the point cloud data frame set, comprising: determining, based on trajectories corresponding to the point cloud data frame set, a position of an intersection in the three-dimensional scene, comprising: performing dilation on a trajectory image comprising the trajectories to determine a line representing a road by dilating trajectories corresponding to the road; determining, based on the line, at least one corner point at the intersection; and determining the position of the intersection based on the at least one comer point at the intersection; forming, based on the position of the intersection, a connection diagram connecting the intersection; and determining, based on the connection diagram, a closed path as the part of the three-dimensional scene; updating the subset by removing data points associated with a dynamic object from point cloud data frames in the subset; adjusting a pose parameter of a point cloud data frame in the updated subset to obtain an adjusted subset, the adjusted subset including at least two point cloud data frames having matching overlapping parts; and updating the point cloud data frame set using the adjusted subset (emphasis added).

	Shiratori seems to be the most relevant art found in the prior art search. Shiratori is viewed as  teaching/suggesting a method/apparatus/medium for reconstructing a three-dimensional scene, comprising: acquiring a point cloud data frame set for the three-dimensional scene, point cloud data frames in the point cloud data frame set respectively having a pose parameter; determining a subset corresponding to a part of the three-dimensional scene from the point cloud data frame set, comprising: determining a line representing a road; determining, based on the line, at least one corner point at the intersection; and determining the position of the intersection based on the at least one comer point at the intersection; forming, based on the position of the intersection, a connection diagram connecting the intersection; and determining, based on the connection diagram, a closed path as the part of the determining, based on trajectories corresponding to the point cloud data frame set, a position of an intersection in the three-dimensional scene, comprising: performing dilation on a trajectory image comprising the trajectories to determine a line representing a road by dilating trajectories corresponding to the road; and updating the subset by removing data points associated with a dynamic object from point cloud data frames in the subset.

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612